Citation Nr: 1733714	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1997 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board most recently remanded this appeal for additional development in September 2016.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities did not preclude substantially gainful employment prior to September 28, 2010.

2. The Veteran's service-connected disabilities precluded substantially gainful employment from September 28, 2010 to September 8, 2013.

3. The Veteran's service-connected disabilities did not preclude substantially gainful employment from September 8, 2013.


CONCLUSIONS OF LAW

1. The criteria for TDIU prior to September 28, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a) (2016).  

2. The criteria for TDIU from September 28, 2010 to September 8, 2013 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(a).  

3. The criteria for TDIU from September 8, 2013 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, including obtaining VA treatment records, VA examinations, and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).   Pursuant to the Board's September 2016 remand directives, VA contacted the Veteran in October 2016 to solicit additional employment information (VA Form 21-8940) and authorization to obtain outstanding vocational records.  The Veteran did not respond, and no such records have been received.  

In an undated statement received in March 2010, the Veteran asserted that VA did not obtain an adequate description of his previous employment in a credit-union call center from September 2006 to September 2010.  However, the record includes a VA 21-8940 completed by the Veteran in July 2009 and a VA 21-4192 (Request for Employment Information) from his employer in December 2009.  A thorough employment history has also been from the Veteran of the course of multiple VA examinations.  As such, VA has obtained sufficient information about his prior employment.

The Veteran was provided with VA examinations in August 2009, July 2014, January 2017, and March 2017, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the aforementioned undated statement and his October 2010 VA Form 9, the Veteran challenged the August 2009 examiner's conclusion that he would be able to work in sedentary employment with adequate ventilation and a clean work environment.  He contended that the examiner failed to consider that he was already employed in a sedentary position in a new building with a new ventilation system.

The Board disagrees.  The August 2009 examination report indicates that the examiner discussed the Veteran's work environment with him at length and gave adequate consideration to his sedentary employment.  At the examination, the Veteran reported that he worked in a crowded area and had concerns about the ventilation systems at his work.  The Board affords greater weight to the Veteran's earlier statements regarding his work environment than subsequent contradictory statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Moreover, the Board emphasizes that the ultimate question of whether a Veteran is capable of obtaining and maintaining substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).  The focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by service-connected disabilities.  The aforementioned examination contained that information.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).  The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16  (a).

The Veteran is service connected for asthma rated 60 percent disabling (since January 2008), posttraumatic stress disorder rated 50 percent disabling (since August 2016), and noncompensable allergic rhinitis.  His combined rating was 60 percent from January 2008 and 80 percent from August 2016.  Thus, for period since August 206, he meets the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether his service-connected disabilities preclude substantially gainful employment. 

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected asthma.  He has a high school diploma and two years of college education.  See July 2009 VA 21-8940 Form.  In the July 2014 VA examination, he indicated that he was enrolled in a vocational rehabilitation program at a community college and would complete a training program in business and human resources in January 2015.  At the January 2017 VA respiratory examination, he reported having a degree in human resources management.

The Veteran has been employed full-time at a VA Medical Center (VAMC) since September 8, 2013.  He initially worked as a housekeeper, but later transferred employment at the VAMC to a telephone switchboard operator in January 2015 following open heart surgery.  See January 2017 VA Respiratory Examination.  He believes that he is in sheltered employment due to being a veteran.  See July 2014 VA Examination.  Prior to his VAMC employment, the Veteran's longest period of employment since 2004 was as an account specialist at a credit union, where he worked full-time from September 2006 to September 2010.  See July 2009 VA 21-8940 Form.

The Board finds that TDIU is warranted solely from September 28, 2010, when the Veteran was terminated from his employment at the credit union, to September 8, 2013, when he obtained employment at the VAMC.  Of particular importance to this determination is a September 2010 performance report discussing his termination from the credit union.

The September 2010 report indicates that in January 2009, the Veteran received a performance appraisal of "not fully effective," which he subsequently improved to "meets expectations."  In May 2010, his dependability was rated as "not effective," and he was advised to improve his performance.  His final performance appraisal in September 2010 shows that he had satisfactory performance as an employee with the exception of frequent absences, late arrivals, and early departures.

An October 2009 leave summary from the credit union shows increasing absences in 2009.  A March 2009 statement from the Veteran's spouse states that he was placed on probation due to missing time for his asthma.  He was hospitalized for bronchial asthma in March 2009 and June 2009, and a March 2010 statement from the Veteran describes deteriorating health.  See August 2009 VA examination.  This evidence shows a progressive worsening of the Veteran's respiratory condition culminating in his termination from employment at the credit union.

Following his termination, the Veteran was unable to maintain gainful employment until he began working at the VAMC.  He had an unstable employment history with a year of unemployment, four months of employment at a call center, ten subsequent months of unemployment, three months of employment as a financial aid advisor, and seven further months of unemployment.  In a December 2012 VA treatment record, a treatment provider even described the Veteran as "unemployable" due to the severity of his respiratory symptoms.  See May 2014 Medical Treatment Record, Government Facility.

The Veteran's volatile employment history, in combination with VA treatment records showing continuing flareups and symptomology, supports the Veteran's assertion that he was unable to maintain gainful employment during this period.  See April 2014 Statement in Support of Claim.  Granting the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to TDIU for the period of September 28, 2010 to September 8, 2013 in which he was unable to maintain gainful employment due to his service-connected disabilities.

However, the Veteran is not entitled to TDIU for the remaining periods on appeal.  Prior to September 28, 2010, he was gainfully employed full-time at the credit union and had nearly continuous full-time employment in two other positions since September 2004.  See July 2009 VA 21-8940 Form.  Although he had performance problems and frequent absences at the credit union due to his service-connected disabilities, he was nonetheless able to maintain employment during this period.  Further, the October 2009 VA 21-4192 Form from the credit union does not indicate concessions made due to disability. 

The Veteran was also able to obtain and maintain gainful employment from September 8, 2013.  He has been employed at the VAMC for nearly four years.  After being placed on a corticosteroid by his physician in February 2014, the Veteran's monthly exacerbations of bronchitis had decreased to a single case in five months.  See July 2014 VA Examination.  Although the Veteran continued to report other symptomology, such as chronic fatigue and dyspnea, he only reported having missed 10 days of work due to illness in a span of 10 months from September 2013 to July 2014.  The January 2017 VA respiratory examination report indicates that the Veteran had not sought ER care or hospitalization for an asthma attack in the previous 12 months, and he reported that he had lost only 10 days of work in the past 12 months due to asthma symptoms.

Moreover, multiple VA examinations failed to find total occupational impairment.  As previously stated, the August 2009 examiner found that the Veteran could work in sedentary employment with adequate ventilation and a clean work environment.  The July 2014 examiner could not separate the effects of the Veteran's service-connected asthma and non-service connected heart condition, but found that the Veteran was employable based on his current employment, history of treatment, and symptomology.  

Similarly, the January 2017 examiner found that although the Veteran's exertional dyspnea due to asthma and a non-service connected heart disorder prevented physical employment, he could still engage in sedentary employment so long as he is not exposed to cleaning chemicals.  As the July 2014 and January 2017 examiners could not separate the effects of the service-connected asthma condition from the non-service-connected heart condition, such signs and symptoms are attributed to service-connected asthma.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Further, a March 2017 VA PTSD examination did not find total occupational impairment. 

The Board acknowledges the Veteran's statement that he is in sheltered employment.  However, the record does not support this assertion.  His switch from manual to sedentary employment at VAMC for "less pay" does not indicate sheltered employment.  See December 2015 Heart Examination.  Based on the evidence of record, his employment is substantially gainful.


ORDER

Entitlement to TDIU prior to September 28, 2010 is denied.

Entitlement to TDIU from September 28, 2010 to September 8, 2013 is granted.

Entitlement to TDIU from September 8, 2013 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


